Case: 22-10411      Document: 00516529782         Page: 1     Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                  No. 22-10411
                                Summary Calendar                                 FILED
                                                                          November 1, 2022
                                                                            Lyle W. Cayce
   United States of America,                                                     Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Deante Marqukeist Lawrence,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:21-CR-212-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Deante Marqukeist Lawrence
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Lawrence has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10411     Document: 00516529782          Page: 2   Date Filed: 11/01/2022




                                   No. 22-10411


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
          There is, however, a clerical error in the judgment. Lawrence was
   convicted under 18 U.S.C. § 922(g)(1) and sentenced under 18 U.S.C.
   § 924(e)(1), but the judgment incorrectly identifies the statutory penalty
   provision as § 924(a)(2). Accordingly, in accordance with Federal Rule of
   Criminal Procedure 36, we REMAND for the limited purpose of correcting
   the clerical error in the written judgment. See United States v. Powell, 354
   F.3d 362, 371-72 (5th Cir. 2003).




                                        2